Citation Nr: 0213428	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to March 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claim of entitlement 
to service connection for a bilateral knee condition.  The 
veteran filed a timely notice of disagreement, and the RO 
subsequently provided a statement of the case (SOC).  In July 
2000 the veteran perfected his appeal, and the issue has been 
properly certified to the Board. 

The veteran presented for a hearing before a local RO hearing 
officer in July 2000; a transcript is of record.  


FINDING OF FACT

The competent medical evidence of record is against a finding 
that the veteran has a current bilateral knee disability 
which is the result of any incident or event of active 
military service.

CONCLUSION OF LAW

The veteran has no current bilateral knee disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran presented 
for treatment in April 1977 after falling into an oil tank.  
The examiner noted that the veteran sustained abrasions to 
both lower legs.  He also complained of persistent pain in 
the left knee, which he indicated locked daily at 
approximately 30 degrees of flexion.  The veteran reported 
that he had to massage the knee back into place and had 
increased difficulty walking and climbing stairs.  

Physical examination revealed no effusion, redness or heat.  
His ligaments were intact bilaterally.  However, there was 
marked pain on patellar compression.  A firm dense mass was 
noted on the left lateral aspect of the knee, adjacent to the 
patella.  The veteran had painful, yet full range of motion.  
X-rays were within normal limits.  The assessment was of 
internal derangement of the left knee with a tender, planus-
like lesion left of the patella.  

The veteran's service separation examination report is silent 
for any complaint, treatment, or diagnosis of a bilateral 
knee condition.  The veteran reported that he was in perfect 
health at the time of the examination.  

In January 1993 the veteran presented to the Sharp Rees-
Stealy Medical Group, Inc. with complaints of left knee pain, 
which he reported had begun one week prior to examination.  
At that time, the veteran reported no history of injury and 
no known trauma.  X-rays revealed a normal left knee.  The 
veteran was diagnosed with left knee sprain.  

Later, the veteran recalled an injury to his left knee in 
service.  He continued to complain of locking.  Examination 
showed no evidence of effusion or crepitation of the patella.  
There was no tenderness of any supporting tissues noted, 
although the veteran indicated the medial joint line as the 
area of pain.  A twisting maneuver of the foot with extension 
revealed a faint click.  In February 1993 the diagnosis was 
changed to a probable left meniscus tear.  

In July 2000 the veteran was afforded a local hearing before 
an RO Hearing Officer.  The veteran and his wife testified 
that the veteran had injured his knees when he fell in 
service, and that he had continued to experience intermittent 
pain and discomfort since then.  According to the veteran's 
testimony, he continued to complain of knee pain in service; 
however, his duties were changed to reduce the stress on his 
knees.  The veteran stated that, following service, his knees 
were doing relatively well except for fatigue in the 
evenings.  He indicated that Drs. Ruiz and Branison treated 
him.  The veteran stated that Dr. Ruiz no longer had the 
records of his treatment, and that he did not know how to 
contact Dr. Branison.  

In August 2000 Dr. B. Anderson, of Sharp Rees-Stealy Medical 
Group, Inc. examined the veteran.  Dr. Anderson indicated 
review of the veteran's record, and noted his complaints of 
bilateral knee pain, stiffness, and occasional swelling.  At 
the time of examination the veteran denied any locking, 
popping, or snapping of the knee.  However, he reported a 
sensation of giving way.  The veteran indicated that 
prolonged standing, walking, and climbing stairs aggravated 
his symptoms.  Dr. Anderson noted the veteran's history of 
injury in service.  

Physical examination revealed no evidence of inflammatory 
arthritis or a systemic rheumatic disease.  There was some 
tenderness to palpation that appeared to be limited to the 
patellofemoral articulations, bilaterally.  In addition, 
there was some mild tenderness to the medial joint lines.  
The veteran was noted to have dramatically positive 
entrapment signs bilaterally, which exactly mimicked his knee 
pain symptoms.  Further palpation revealed no other areas of 
tenderness, effusion, synovitis, or bursitis.  Dr. Anderson 
concluded that the veteran's symptoms were suggestive of 
degenerative arthritis of the knees.  

In September 2000, Dr. Anderson was asked to provide an 
addendum to his August 2000 examination report.  He was asked 
to opine as to whether it was at least as likely as not that 
the veteran's current disorder of the knees was incurred in 
or aggravated by his active service.  Dr. Anderson noted 
review of the veteran's service medical records.  Based upon 
his review of the veteran's service medical records and his 
examination of the veteran, Dr. Anderson opined that the 
veteran currently suffers from a chronic aching discomfort 
with occasional subjective swelling of his knees, secondary 
to mild degenerative arthropathy/arthritis.  The physician 
further opined that the veteran's current knee disorders were 
not due to any injury or incident in service.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in May and October 2000, and February 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
fact, the February 2002 correspondence from the RO 
specifically advised the veteran of the evidence needed to 
substantiate his claim.  He was also advised that if he 
provided sufficient identifying information, including the 
names, addresses, and approximate dates of treatment, that 
the RO would contact medical professionals on his behalf.  
Later in February 2002, the veteran reported that there was 
no additional evidence.  In addition, the Board notes that 
the veteran has indicated that treatment records from Drs. 
Ruiz and Branison are unavailable.  Therefore, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, service medical records are silent for 
any manifestation, complaint, treatment, or diagnosis of any 
right knee condition.  The competent evidence of record 
indicates that the veteran fell into an oil tank in April 
1977.  At that time, he reported a painful left knee and 
locking sensations.  Although he has testified that he 
continued to suffer intermittent knee pain, there is no 
evidence of any additional complaint, treatment, or diagnosis 
of any knee disability for the remaining three years of his 
service.  In fact, the veteran was afforded a separation 
examination in 1980, and there was no report of any 
complaint, finding, or diagnosis of a knee disorder at that 
time.  The veteran stated that he was in perfect health.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Despite the veteran's testimony that he sought treatment from 
Drs. Ruiz and Branison shortly after service, there is no 
record of such in the claims file, and the veteran has 
indicated that no records would be available if requested.  
The veteran testified that Dr. Ruiz no longer had his 
treatment records.  Additionally, he stated that he did not 
know how to reach Dr. Branison.  Therefore, there is no 
evidence of any complaint, treatment, or diagnosis of a knee 
condition for 13 years following separation from service.  

The Board notes that Dr. Anderson, based upon his examination 
of the veteran in August 2000 and his review of the veteran's 
service medical records, diagnosed the veteran with mild 
degenerative arthritis.  However, Dr. Anderson opined that 
the veteran's current bilateral arthritis of the knees is not 
related to any injury he suffered in service.  

The veteran is competent to proffer evidence as to his 
symptomatology, including pain and swelling of his knees.  
However, as a layperson he is not competent to proffer 
evidence that requires medical knowledge, such as diagnoses 
or opinions as to etiology.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board finds that the competent evidence of record is not 
in relative equipoise as to in-service incurrence of the 
veteran's current disability of the knees, and the benefit-
of-the-doubt rule is accordingly not applicable.  The the 
Board has also considered the regulations pertaining to 
aggravation of a pre-existing disease or disability.  
However, the veteran does not appear to contend, and the 
competent evidence of record does not indicate, that the 
veteran had a pre-existing bilateral knee disorder that 
underwent an increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2001).  

Therefore, and for the reasons discussed above, the veteran 
is not entitled to service connection for disability of 
either knee.  

ORDER

Service connection for a bilateral knee disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

